Citation Nr: 1610796	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to higher initial ratings for the components of the Veteran's service-connected left knee disability, currently assigned a rating of 10 percent for arthritis and a separate rating of 10 percent for instability.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2010 Decision Review Officer decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the proceeding is of record.

The Veteran died in January 2012.  The appellant is his surviving spouse, and she has been properly substituted as the claimant in this case.  In December 2013, the Board remanded the claims for additional development, and the case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability was manifested by lateral instability that more nearly approximated slight than moderate and by frequent episodes of locking, pain, and effusion into the joint.

2.  The disability was not productive of limitation of flexion to less than 45 degrees or limitation of extension to more than 5 degrees.


CONCLUSION OF LAW

The components of the Veteran's service-connected left knee disability warrant a rating of 20 percent, but not higher, for arthritis and frequent locking, pain and effusion into the joint and a separate rating of 10 percent, but not higher, for lateral instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7,4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a September 2007 letter, prior to the rating decisions on appeal.

The record also reflects that the Veteran's service treatment records and post-service VA medical records have been obtained.  As directed by the December 2013 remand, VA has obtained the updated medical records.  Thus, the Board finds the RO substantially complied with the December 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran was also afforded a VA examination in March 2010 to assess the severity of his left knee disabilities, and the Board finds the examination report to be adequate for adjudication purposes.  Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the claimant.

Accordingly, the Board will address the merits of the claims.	

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected left knee disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

In the December 2008 rating decision, the RO granted service connection for the Veteran's left knee arthritis and assigned an initial 10 percent rating under Diagnostic Code 5260 based on a limitation of motion with X-ray evidence of arthritis.  Thereafter, in the April 2010 rating decision, the RO assigned a separate 10 percent rating for the left knee instability under Diagnostic Code 5257.  The appellant asserts that higher ratings are warranted for these left knee disabilities.

Private medical records dated in July and August 2007 document the Veteran's reports of increased left knee pain, reflect physical findings indicating he had full range of motion of the left knee with crepitus, and reflect radiological evidence of osteoarthritis in the left knee.

A June 2008 VA comprehensive examination record shows the Veteran's description of increased left knee pain that resulted in difficulty walking and problems going down a hill or stairs.  He further indicated his left knee would occasionally lock, which caused severe pain.  The associated physical examination revealed some clicking with passive movement of the left knee but no evidence of effusion of the joint.  

As reflected in a July 2008 VA orthopedic consultation record, the Veteran walked with a limp and reported having increased left knee pain.  The physical examination revealed mild varus deformity and internal rotation of the knee, palpable bone spurs, and a positive anterior drawer sign.  The Veteran demonstrated flexion to approximately 110 degrees and an approximate 5 degree limitation of left knee extension.  Associated X-rays showed severe arthritis of the left knee, and a magnetic resonance imaging (MRI) study revealed anterior cruciate ligament and meniscus tears.  

In March 2010, the Veteran underwent a VA examination to assess the severity of his left knee disabilities.  His symptoms included a loss of motion of the knee, stiffness in the morning and after prolonged sitting, and increased pain with sudden movement, walking down stairs, and unguarded weight bearing.  He further reported having locking episodes weekly and that his knee pain radiated to his hip.  The Veteran stated that he had difficulty bearing weight on the joint and significant pain with motion.  He described his pain as varying from a 3 to 7 in severity, and he reportedly treated his pain with medication and the use of a brace, with some relief.  The examiner noted additional symptoms of heat, swelling, pain, tenderness, giving way, deformity, stiffness, weakness, and instability of the joint.  Flare ups occurred weekly, were severe, and lasted for 1 to 2 days.  

On the physical examination, the examiner noted a bony joint enlargement, crepitus, and malalignment of the left knee.  Additional findings included left knee tenderness, grinding, a mild valgus deformity with slight internal rotation, and positive drawer and McMurray's tests.  The examiner further noted mild instability of the joint and a meniscus abnormality.  There was no evidence of effusion or dislocation or subluxation of the joint.  The examiner noted the 2008 MRI showed evidence of tears of the left anterior cruciate ligament and meniscus.  The Veteran demonstrated left knee flexion from zero to 100 degrees and extension to zero degrees.  Range of motion testing revealed objective evidence of pain, without any additional limitations of left knee motion with repetitive testing.  The left knee joint was not ankylosed.         

The examination resulted in diagnoses of post-traumatic arthritis and internal derangement of the left knee, which the examiner noted resulted in decreased mobility, problems with lifting and carrying, a lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The Veteran described problems due to his knee in his full-time employment as a teacher, which required frequent sitting, and stated that he took the weekend to recover after working all week.  The examiner noted the left knee disability to have mild effect on the Veteran's ability to bathe; moderate effects on his dressing, toileting, shopping, and recreation; severe effects on his ability to perform chores, exercise, and drive; and prevented him from participating in sports.    

During a June 2010 private orthopedic evaluation, the Veteran reported left knee discomfort with weight bearing exertion.  At that time, he indicated that he participated in boxing two to three times a week for exercise, during which time he used a knee brace to help with function and to improve his pain.  The Veteran graded his exertional knee pain as a 7 out of 10 on the pain scale.  On range of motion testing for the left knee, the examiner noted a 5 degree flexion contracture, with further flexion to 125 degrees.  There was no evidence of effusion or laxity of the joint, and the examiner stated that the knee showed normal stability.  The examiner diagnosed advanced osteoarthritis of the left knee.  

The Veteran's left knee range of motion remained unchanged on private examinations completed in June and October 2010, July 2011, and September 2011.  He demonstrated left knee flexion to 130 degrees, with a 5 degree flexion contracture, on a November 2010 private examination.  In March and May 2011, he demonstrated left knee flexion to approximately 120 degrees during private examinations.  The September 2011 private examiner noted improvement of the Veteran's symptoms with the use of a therapeutic injection. 

During the December hearing, the Veteran described his left knee pain as constant and reported continued left knee instability.  He indicated that he felt as if his knee "went out" approximately three to four times a year.  The Veteran also endorsed symptoms of swelling, clicking, and grinding of the joint.  He stated he was unable to squat and had trouble bending, lifting, sitting, driving, and performing some household chores due to his left knee.  

The record reflects that the Veteran has reported frequent locking of his knee with swelling (effusion).  In addition, the medical evidence shows that he had tears of the left anterior cruciate ligament and meniscus.  Although effusion was not present on those occasions when the knee was examined, the Board finds with resolution of reasonable doubt that the Veteran's left knee disability warranted a 20 percent rating under Diagnostic Code 5258.

The Board notes that separate ratings are not authorized for limitation of flexion under Diagnostic Code 5260 and frequent locking under Diagnostic Code 5258 because pain is contemplated by both Diagnostic Codes.  To warrant a rating in excess of 20 percent under Diagnostic Code 5260, the evidence would have to demonstrate limitation of flexion that more nearly approximates limitation to 15 degrees than limitation to 30 degrees.  As set forth above, the Veteran was never found to have limitation of flexion to less than 100 degrees.  Thus, it is clear that even when all pertinent disability factors are considered, the disability would not warrant more than a 20 percent rating under Diagnostic Code 5260.

Separate ratings under Diagnostic Code 5261(limitation of extension) and Diagnostic Code 5258 are also prohibited since pain is contemplated by both Diagnostic Codes.  Moreover, as set forth above, even with consideration of all pertinent disability factors, the Veteran was never found to have extension limited to more than 5 degrees.  Therefore, the criteria for even a 10 percent rating under Diagnostic Code 5261 have not been met.

While the impairments contemplated by Diagnostic Codes 5257 (instability) and 5258 (locking, pain, and effusion) are separate and distinct, the Board must conclude that a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.  The Board acknowledges the Veteran's reported symptoms of grinding and giving way of his left knee, as well as the medical evidence showing findings of grinding, crepitus, a mild valgus deformity, mild instability, weakness, and positive drawer sign in June 2008 and March 2010.  However, these reported symptoms and clinical findings do not show the presence of lateral instability that more nearly approximates moderate than slight.  Indeed, the most recent physical examinations in June 2010 were negative for evidence of instability.  None of the evidence shows that the Veteran's instability has ever been described as moderate or worse.  Accordingly, the next-higher 20 percent rating for left knee instability is not warranted under Diagnostic Code 5257.

The Board has considered whether there is any other schedular basis for granting this appeal but has found none.  In particular, the Board notes that ankylosis was not present so a higher rating is not warranted under Diagnostic Code 5256.

Consideration has been given to assigning a staged rating; however, at no time during the periods in question have the disabilities warranted ratings higher than the ratings discussed above.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the disabling manifestations of the Veteran's left knee disability are contemplated by the schedular criteria, and higher ratings are authorized for greater impairment.  Therefore, the Board has determined that referral of the case for extra-schedular consideration is not in order.

Finally, although the Veteran had reported problems at work due to his left knee, he did not claim to be unemployable due to his left knee disabilities and the unemployability issue has not otherwise been raised by the record.  Therefore, it will not be addressed in this decision.


ORDER

The Board having determined that the components of the Veteran's service-connected left knee disability warrant a rating of 20 percent, but not higher, for arthritis and frequent locking, pain and effusion into the joint, and a separate rating of 10 percent, but not higher, for lateral instability, the benefits sought on appeal are granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


